Citation Nr: 0402275	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-05 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic legal entitlement to VA death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The veteran in this case had recognized active service with 
the Commonwealth Army of the Philippines from January 1942 to 
April 1942 and April 1945 to June 1946.  He died in November 
1987, and the appellant is his widow.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2002 notice to the appellant by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
advised her that her claim for pension benefits was denied 
because she lacked legal entitlement.  The appellant's March 
2003 Substantive Appeal limited the appeal to the issue 
addressed herein.  An informal hearing was held before a 
decision review officer (DRO) at the RO in May 2003.  


FINDING OF FACT

It is certified that the veteran's only recognized service 
was with the Commonwealth Army of the Philippines from 
January 1942 to April 1942 and from April 1945 to June 1946.  


CONCLUSION OF LAW

The appellant is ineligible for VA death pension benefits, as 
the veteran did not have qualifying service for such 
benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It appears 
that the VCAA does not apply here, as the law is dispositive 
(The veteran's certified service is not in dispute).  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Regardless, the appellant has had ample notice.  She was 
advised that to establish entitlement to the benefit sought, 
it would first have to be shown that the veteran had 
qualifying service.  She was advised in June 2002 that that 
it was certified that he, in fact, did not have qualifying 
service for VA death pension benefits.  This information was 
reiterated in the February 2003 Statement of the Case (SOC), 
as well as at the March 2003 informal hearing before a DRO.  
She was advised that the service department certification was 
binding on VA.  She has not alleged any further service which 
would require recertification.  Consequently, there is 
nothing more of which she must be notified.  

The record includes documentation of service with the 
Philippine Commonwealth Army and United States service 
department verification of service.  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the appellant to provide.  In view of 
the foregoing, the appellant is not prejudiced by the Board 
addressing the matter at this time.  Any further notice would 
serve no useful purpose, but would merely cause unnecessary 
delay and needless cost to U.S. taxpayers.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004); Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan 7, 2004).  

Factual Background

The appellant asserts that she should be entitled to VA death 
benefits based on the veteran's service with the Philippine 
Commonwealth Army (United States Armed Forces in the Far East 
(USAFFE)) during World War II.  Pertinent evidence submitted 
by the appellant includes a Philippine Army Discharge 
statement dated in August 1948, an Affidavit for Philippine 
Army Personnel dated in January 1946, a Certification from 
the Philippine Office of the Adjutant General dated in 
September 2001, an undated, handwritten WWII Veterans 
Information Slip, a January 1948 letter containing duty 
orders from the Office of the Adjutant General, the Report of 
Physical Examination Prior to Discharge dated in May 1948, 
and an EM Clearance Slip dated in June 1948.  

In February 1981 the service department verified that the 
veteran's only recognized service was with the Commonwealth 
Army of the Philippines from January 1942 to April 1942 and 
from April 1945 to June 1946.  None of the documents cited 
above shows that the veteran had other service in the United 
States Armed Forces.  

Analysis

Service in the Commonwealth Army of the Philippines is 
included for compensation, dependency and indemnity 
compensation (DIC), and burial allowance.  38 C.F.R. 
§ 3.40(c).  Service before July 1, 1946 in the organized 
military forces of the Government of the Commonwealth of the 
Philippines is pursuant to the military order of the 
President dated July 26, 1941, and as such is qualifying 
service for benefits under 38 U.S.C., Chapters 11 & 13, but 
not for pension benefits under 38 U.S.C., Chapter 15.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(b).  

It is not in dispute that the veteran's only recognized 
service was with the Commonwealth Army of the Philippines 
from January 1942 to April 1942 and from April 1945 to June 
1946.  Both the documents the appellant has submitted and the 
service department certification of service establish this is 
so.  The appellant has not alleged any other qualifying 
service which would call for recertification.  Under the 
controlling Law and Regulations, as noted, this is not 
qualifying service for VA death pension benefits.  
38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(c).  

In cases such as this, where the law and not the evidence is 
dispositive, the claim is to be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal to establish basic eligibility for VA death 
pension benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



